DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 11/5/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-2, 4-9, 11-16, 18-20 are currently pending.
Claims 1-2, 4-9, 11-16, 18-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the support Information Handling System (IHS) in claims 1, 4, 6, 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 8, 15 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Foreman fails to teach or suggest a customer device runtime environment reproduced via a virtual diagnosis device that includes an operating problem with the customer device that was caused, at least in part, by the at least one hardware issue included in the customer device hardware. Applicant’s Remarks p11-12. The Examiner respectfully disagrees. Foreman teaches errors existing in customer installations that occur because of particular hardware configurations (col 2 lines 36-65) and using a simulator or emulator to simulate the particular hardware configuration in order to investigate the errors (col 2 line 66 – col 3 line 7, col 3 lines 18-25). A particular hardware configuration 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 4-9, 11-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,703,659 in view of United States Patent No. 7,472,052 to Foreman.
As per claims 1-2, 4-9, 11-16, 18-20, claims 1-17 of ‘659 substantially teach the instant claims. ‘659 does not teach, but Foreman teaches:
reproducing the first customer device runtime environment that includes an operating problem with the customer device that was caused at least in part by the at least one hardware issue included in the customer device hardware; (col 2 line 29 – col 3 line 17, “One particular problem in a multi-component server system including various adapter cards and disk units is to be able to pinpoint the location of any known or suspected fault. To this end, it is desirable to isolate (in effect) the individual portions of the system. This then allows their behavior to be properly understood, independent of the state of the rest of the system. Unfortunately however, in systems such as shown in FIGS. 1 and 2, the processing results (and any errors included in them) may be dependent upon the particular hardware configuration used. Moreover, given that such systems are usually designed to support a very wide range of possible equipment and configurations, a developer is frequently limited to being able to physically recreate only a very limited subset of such configurations. For example, a particular customer may be experiencing a software problem with their installation. It is frequently impracticable to analyses these faults in detail on the customer machine itself, which may well be in a production environment and/or at some remote location. Accordingly, a support provider typically tries to reproduce these errors on a dedicated local machine for further investigation and diagnosis. However the support center may well not have the appropriate hardware to allow it to duplicate the precise configuration of the customer's system. Moreover, it may be difficult for cost or other reasons to acquire this hardware for testing purposes, especially if a wide range of units from different suppliers is involved, such as a server from one manufacturer, a first set of disk drives from another manufacturer, and a second set of disk drives from another. One known approach to try to circumvent this problem is through the use of a simulator or emulator, such as shown in FIG. 3.”)
One of ordinary skill in the art would have recognized that applying the known technique of Foreman to the known invention of ‘659 would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such emulation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of reproducing the .



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent No. 7,356,679 to Le in view of United States Patent No. 7,472,052 to Foreman.
As per claims 1, 8, 15, Le teaches:
receiving, by a support Information Handling System (IHS) through a network from a customer device, first customer device data that corresponds to a first customer device runtime environment that is provided using a customer device operating system that is running on the customer device and customer device hardware that is operating in the customer device, creating, on at least one hardware subsystem in the support IHS using the first customer device data, a virtual device that provides a virtual device operating system that is the same as the customer device operating system and includes virtual device hardware that operates with the virtual device operating system to provide a virtual device runtime environment that is the same as the first customer device runtime environment, and reproducing, on the support IHS using the virtual device runtime environment provided on the virtual device, the first customer device (col 46 lines 40 – 58, col 29 line 53 - col 30 line 14, “In a computing environment that includes both physical and virtual machines, a common need is to convert physical computers to virtual machines. This is capability is required, for example, to consolidate multiple existing physical computers into an equivalent set of virtual machines running on a single physical box. A physical-to-virtual (P2V) conversion of a physical computer is generally defined as migrating the physical computer's disk state, which includes its operating system, software applications and data, into a virtual disk, with minimal user intervention. The resulting virtual disk can be attached to a virtual machine, which can then boot the migrated operating system and run the migrated software, resulting in a system functionally equivalent to the physical computer. The migration comprises two steps: 1) the disk imaging step copies disk data from the physical disk to the virtual disk; and 2) the reconfiguration step reconfigures the migrated operating system to make it compatible with the virtual machine's hardware configuration… The exact software configuration of a computer can be determined by analyzing the files residing on an image of the computer's disk, since programs are stored as files and their settings are also stored in files. File inspection can reveal not only the number and type of programs installed, but also their versions. Detecting the versions of the files that make up a software program or module is essential for determining whether the software is up-to-date. Users often update their software program files regularly in order to acquire bug fixes, especially security fixes, and potentially new functionality. The operating system itself is a set of program and configuration files; therefore a file analysis of a disk image containing an operating system can determine the operating system type, version, and settings… Surprisingly, inspecting the files of a disk image captured from a source computer can reveal information about the computer's hardware configuration. This information can be determined even without access to the source computer's hardware. The reason is simple: when an operating system is installed on a computer, it generally creates a database of hardware devices that it detects, and stores that database in a set of files on the computer's primary disk (i.e., the one containing the operating system). For example, the Windows 2000 operating system stores information about detected devices in a registry file; this information includes each device's model number, vendor identifier, serial number, and even what bus slot or port the device is plugged into.”)
Le does not explicitly teach, but Foreman teaches:
reproducing the first customer device runtime environment that includes an operating problem with the customer device that was caused at least in part by the at least one hardware issue included in the customer device hardware; (col 2 line 29 – col 3 line 17, “One particular problem in a multi-component server system including various adapter cards and disk units is to be able to pinpoint the location of any known or suspected fault. To this end, it is desirable to isolate (in effect) the individual portions of the system. This then allows their behavior to be properly understood, independent of the state of the rest of the system. Unfortunately however, in systems such as shown in FIGS. 1 and 2, the processing results (and any errors included in them) may be dependent upon the particular hardware configuration used. Moreover, given that such systems are usually designed to support a very wide range of possible equipment and configurations, a developer is frequently limited to being able to physically recreate only a very limited subset of such configurations. For example, a particular customer may be experiencing a software problem with their installation. It is frequently impracticable to analyses these faults in detail on the customer machine itself, which may well be in a production environment and/or at some remote location. Accordingly, a support provider typically tries to reproduce these errors on a dedicated local machine for further investigation and diagnosis. However the support center may well not have the appropriate hardware to allow it to duplicate the precise configuration of the customer's system. Moreover, it may be difficult for cost or other reasons to acquire this hardware for testing purposes, especially if a wide range of units from different suppliers is involved, such as a server from one manufacturer, a first set of disk drives from another manufacturer, and a second set of disk drives from another. One known approach to try to circumvent this problem is through the use of a simulator or emulator, such as shown in FIG. 3.”)
One of ordinary skill in the art would have recognized that applying the known technique of Foreman to the known invention of Le would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such emulation features into a similar invention. Further, it would have been 

As per claims 2, 9, 16, Le teaches:
wherein the first customer device data includes a first customer device image of the customer device; (col 29 line 53 - col 30 line 14)

As per claim 3, 10, 17, Le teaches:
wherein the virtual diagnosis device runtime environment is the same as the first customer device runtime environment; (col 46 lines 40 – 58)
As per claims 6, 13, 19, Le teaches:
receiving, by the support IHS through the network from the customer device subsequent to receiving the first customer device data, second customer device data that corresponds to a second customer device runtime environment that is provided using the customer device operating system that is running on the customer device and at least some of the customer device hardware in the customer device; comparing, by the support IHS, the first customer device data to the second customer device data; and determining, by the support IHS based on the comparing of the first customer device data to the second customer (col 56 line 53 – col 57 line 67, “When a configuration management tool compares a computer's software configuration against a reference configuration from another computer, or one described by a file, the tool can store a description of the configuration differences in a difference file generally known as a delta. In addition to a description of configuration changes, a delta file also contains the actual file and registry entry contents that make up the differences between the two configurations.”)
As per claims 7, 14, 20, Foreman teaches:
diagnosing, on the device support system based on the first customer device runtime environment that is reproduced on the virtual diagnosis device by the virtual diagnosis device runtime environment, the operating problem with the customer device; (col 2 line 29 – col 3 line 17)

Claims 4, 11, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent No. 7,356,679 to Le in view of United States Patent No. 7,472,052 to Foreman, and further in view of United States Patent Application Publication No. 2005/0216912 to Cox.
As per claims 4, 11, 18, Le as modified does not explicitly teach, but Cox
sending, by the device support system through the network to the customer device, an electronic link to a network location that includes instructions for providing a physical-to-logical image creation engine that is configured to collect the first customer device data on the customer device and send the first customer device data from the customer device to the device support system; ([0015] – [0017], “Referring now to FIG. 1, a block diagram depicts a system for remote building by a customer of an image for use in manufactured information handling systems 10. The customer remotely accesses the manufacturer location through networked communications 12, such as the Internet or an intranet, with an image builder user interface 14. Customer interaction with the manufacturer location is managed through an image builder server 16 having a network interface 18, such as a security subsystem and firewall to restrict unauthorized access. Image builder server 16 presents user interface information formatted for use by a web browser, such as HTML pages.”)
An intended use recitation does not impart a patentable distinction if it merely states an intention. Specifically, the limitation "sending an electronic link to a network location that includes instructions for providing a physical-to-logical image creation engine that is configured to collect the first customer device data on the customer device and send the first customer device data from the customer device to the device support system
One of ordinary skill in the art would have recognized that applying the known technique of Cox to the known invention of Le as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data collection features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to sending, by the device support system through the network to the customer device, an electronic link to a network location that includes instructions for providing a physical-to-logical image creation engine that is configured to collect the first customer device data on the customer device and send the first customer device data from the customer device to the device support system results in an improved invention because applying said technique allows the device support system to have control over the collection and transmission of the customer device data, thus improving the overall reliability of the invention.

Claims 5, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent No. 7,356,679 to Le in view of United States Patent No. 7,472,052 to Foreman, and further in view of United States Patent Application Publication No. 2005/0216912 to Cox, and further in view of United States Patent Application Publication No. 2008/0147684 to Sadovsky.
As per claims 5, 12, Le as modified does not explicitly teach, but Sadovsky teaches:
recognize and remove private customer device data that is included in the first customer device data; ([0030], “Anonymization module 306 is optionally included in computing device 300. Anonymization module 306 removes any personal data from the usage data received from peripheral device 102 based on the user's selected privacy level. For example, if the privacy level indicates that a serial number of the peripheral device 102 and name of the user can be uploaded to the vendor, then anonymization module 306 allows the serial number and name of the user to remain in the usage data. By way of another example, if the privacy level indicates that no personal data is to be communicated to the vendor, then anonymization module 306 removes all personal data from the usage data. Alternatively, personal data may be removed by the aggregation server(s) rather than by anonymization module 306.”)
One of ordinary skill in the art would have recognized that applying the known technique of Sadovsky to the known invention of Le as modified would have yielded predictable results and resulted in an improved invention. It would have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent No. 7,644,312 to Hind discloses a method and system for monitoring the operation of an application in a virtual machine. The system can include a debug script processor programmed to command an application executing within the virtual machine according to instructions specified in a debug script. The system further can include a monitor component implemented according to a virtual machine debugging interface and coupled to the virtual machine. Importantly, the monitor component can have a configuration for collecting debug data produced in consequence of the application executing within the virtual machine according to the instructions specified in the debug script.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY HUANG/Primary Examiner, Art Unit 3685